                                                                          Page 1 of 2

                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION

DEREK BLOUNT,

      Plaintiff,

v.                                                 Case No. 3:18cv2089-LC-CJK

WALKER CLEMMONS,
SGT. MCCRANEY, and
D. LOCKE,

     Defendants.
______________________/

                                     ORDER

      This cause comes on for consideration upon the magistrate judge’s Report and

Recommendation dated November 13, 2018 (doc. 6). Plaintiff has been furnished a

copy of the Report and Recommendation and afforded an opportunity to file

objections pursuant to Title 28, United States Code, Section 636(b)(1). No objections

have been filed.

      Having considered the Report and Recommendation, I have determined it

should be adopted.

      Accordingly, it is now ORDERED as follows:
                                                                            Page 2 of 2

      1.     The magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this order.

      2.     This case is DISMISSED WITHOUT PREJUDICE for plaintiff’s

failure to prosecute and/or failure to comply with an order of the court.

      3.     The Clerk shall close the file.

      DONE AND ORDERED this 10th day of December, 2018.


                             s/L.A. Collier
                          LACEY A. COLLIER
                          SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:18cv2089-LC-CJK
